      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 1 of 22




 1 QUINN EMANUEL URQUHART &                       BOIES SCHILLER FLEXNER LLP
   SULLIVAN, LLP                                  Mark C. Mao (CA Bar No. 236165)
 2 Andrew H. Schapiro (pro hac vice)              mmao@bsfllp.com
   andrewschapiro@quinnemanuel.com                44 Montgomery Street, 41st Floor
 3 191 N. Wacker Drive, Suite 2700                San Francisco, CA 94104
   Chicago, IL 60606                              Telephone: (415) 293 6858
 4 Telephone: (312) 705-7400
                                                  Facsimile: (415) 999 9695
   Facsimile: (312) 705-7401
 5
                                                  SUSMAN GODFREY L.L.P.
   Stephen A. Broome (CA Bar No. 314605)
 6 stephenbroome@quinnemanuel.com                 William Christopher Carmody (pro hac vice)
   Viola Trebicka (CA Bar No. 269526)             bcarmody@susmangodfrey.com
 7 violatrebicka@quinnemanuel.com                 Shawn J. Rabin (pro hac vice)
   865 S. Figueroa Street, 10th Floor             srabin@susmangodfrey.com
 8 Los Angeles, CA 90017                          1301 Avenue of the Americas, 32nd Floor
   Telephone: (213) 443-3000
                                                  New York, NY 10019
 9 Facsimile: (213) 443-3100
                                                  Telephone: (212) 336-8330
10 Diane M. Doolittle (CA Bar No. 142046)
   dianedoolittle@quinnemanuel.com                MORGAN & MORGAN
11 555 Twin Dolphin Drive, 5th Floor              John A. Yanchunis (pro hac vice)
   Redwood Shores, CA 94065                       jyanchunis@forthepeople.com
12 Telephone: (650) 801-5000
                                                  Ryan J. McGee (pro hac vice)
   Facsimile: (650) 801-5100
13                                                rmcgee@forthepeople.com
   Attorneys for Defendant; additional counsel    201 N. Franklin Street, 7th Floor
14 listed in signature blocks below               Tampa, FL 33602
                                                  Telephone: (813) 223-5505
15
                                                   Attorneys for Plaintiffs; additional counsel
16
                                                  listed in signature blocks below
17

18                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN JOSE DIVISION

20
        CHASOM BROWN, WILLIAM BYATT,                  Case No. 5:20-cv-03664-LHK
21      JEREMY DAVIS, CHRISTOPHER
        CASTILLO, and MONIQUE TRUJILLO                JOINT CASE MANAGEMENT
22      individually and on behalf of all other       STATEMENT
        similarly situated,
23
                                                      Judge: Hon. Lucy H. Koh
              Plaintiffs,
24                                                    Courtroom 8 – 4th Floor
                     v.                               Date: July 28, 2021
25                                                    Time: 2:00 p.m.
26      GOOGLE LLC,
              Defendant.
27

28
                                                                         CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
        Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 2 of 22




 1          Pursuant to Federal Rule of Civil Procedure 16, Civil Local Rules 16-9 and 16-10, the

 2 Standing Order for All Judges of the Northern District of California, the Court’s Case Management

 3 Order of May 20, 2021 (Dkt. 171), and in advance of the Further Case Management Conference set

 4 by the Court for Wednesday, July 28, 2021, at 2:00 p.m., Plaintiffs and Defendant Google LLC

 5 (“Google”) submit this Joint Case Management Statement to report the parties’ progress since the

 6 previous Joint Case Management Statement was filed on May 19 (Dkt. 169).

 7 I.       JURISDICTION AND SERVICE

 8          Google has been served and the Court has jurisdiction over this matter.

 9 II.      FACTS

10          The parties have no new facts to add at this time, although discovery is ongoing.

11 III.     LEGAL ISSUES

12          The parties have no new legal issues to present at this time.

13 IV.      MOTIONS

14          Motions Decided Since the Last Joint CMC Statement

15          The Court granted various motions to seal. See Dkts. 172, 174, 183, 190, 197. The Court

16 set a schedule for further briefing on specified issues in the May 26 Joint Discovery Statement. Dkt.

17 191. The Court required the parties to submit recommended candidates for appointment as a Special

18 Master, Dkt. 196, appointed Mr. Douglas Brush as the Special Master, Dkt. 220, and referred certain

19 discovery disputes to him, Dkt. 221. The Court issued an Order related to the parties’ status report

20 regarding ESI production and outstanding issues. Dkt. 209. Finally, the Court related two cases to

21 this one: Delahunty v. Google, No. 21-CV-03360-LHK (N.D. Cal. filed May 5, 2021), and Toronto

22 v. Google, No. 21-CV-03725-LHK (N.D. Cal. filed May 18, 2021). Dkt. 201.

23          Pending Motions

24          The parties briefed Google’s motion to dismiss Counts Six and Seven. Dkts. 164, 192,

25 208. The hearing has been scheduled for September 30, 2021 at 1:30 PM.

26          The parties also briefed Plaintiffs’ motion to compel regarding Dispute P3 (Google’s

27 production of Plaintiffs’ data). Dkts. 199, 211.

28
                                                      -2-                     CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 3 of 22




 1          Anticipated Motions

 2          Plaintiffs’ Statement:

 3          Plaintiffs will move for class certification and may also seek summary judgment and/or

 4 adjudication on certain claims or issues. Plaintiffs also anticipate filing additional discovery

 5 disputes with Magistrate Judge van Keulen.

 6          Google’s Statement:

 7          Google anticipates opposing class certification and moving for summary judgment. Google

 8 also anticipates briefing additional discovery disputes for Magistrate Judge van Keulen.

 9 V.       AMENDMENT OF PLEADINGS

10           On April 15, 2021, the Court, pursuant to stipulation of the parties, granted Plaintiffs’

11 request for leave to file their Second Amended Complaint. Dkt 138; Dkt 136-1 (“SAC”).

12 VI.      EVIDENCE PRESERVATION

13          Plaintiffs’ Statement:

14          Plaintiffs remain concerned that Google is not preserving records of Google’s collection and

15 use of private browsing data, including “raw” logs, and data matching tables. These records are

16 relevant to class member identification and damages. Google does not dispute that raw logs and

17 matching tables would be relevant, and yet Google refuses to respond to discovery or meet and

18 confer on these topics, including on preservation. Contrary to Google’s claims, the “raw” logs are

19 not subsumed by any ruling in any related case. Dkt. 199.

20          Google’s Statement:

21          Google is preserving evidence in compliance with its discovery obligations. Google also

22 continues to respond to Plaintiffs’ discovery in the ordinary course, and has participated (and

23 continues to participate) in numerous meet and confer discussions on these topics. It is indisputable

24 that “raw” logs are logs, and Magistrate Judge van Keulen has already ruled that “Google need not

25 suspend its standard retention periods applicable to data logs that reflect event-level data.” Calhoun

26 et al. v. Google LLC, No. 5:20-cv-5146, Dkt. 174. Because the logs at issue in Brown are subsumed

27 within the logs at issue in Calhoun, the Magistrate Judge already held that the ruling in Calhoun

28
                                                       -3-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 4 of 22




 1 would apply equally in Brown. Dkt. 147-1 at 1 (in response to Plaintiffs raising this precise issue,

 2 Judge van Keulen wrote: “See Order filed in related case, Calhoun, et al., v. Google (20- 5146)”).

 3 VII.     DISCLOSURES

 4          The parties exchanged initial disclosures on September 8, 2020. Plaintiffs served amended

 5 disclosures on March 16, 2021.

 6 VIII. DISCOVERY

 7          A. Case Schedule

 8          The Court’s May 20 Order (Dkt. 171) includes the current case schedule.

 9          B. Written Discovery Since the Last Joint CMC Statement

10          Google served responses and objections to Plaintiffs’ Fourth Set of RFPs on May 24, to

11 Plaintiffs’ Third Set of RFAs on May 31, and to Plaintiffs’ Fourth Set of Interrogatories on May

12 31. Plaintiffs served amended objections and responses to Google’s First and Second Sets of RFAs

13 on May 24. Plaintiffs served objections and responses to Google’s Third Set of Interrogatories on

14 June 4. On June 7, Plaintiff Monique Trujillo served objections and responses to Google’s First and

15 Second Set of RFAs, First and Second Set of Interrogatories, and First Set of RFPs. Plaintiffs served

16 amended objections and response to Google’s RFP No. 7 on June 11. Google served its Fourth Set

17 of Interrogatories, Third Set of RFAs, and Second Set of RFPs on June 22, and Plaintiffs’ responses

18 are due on July 22. Plaintiffs served their Fifth Set of Interrogatories on July 16, and Google’s

19 responses are due on August 26.

20          C. Depositions

21          Plaintiffs’ Statement:

22          On June 16, 2021, Google produced Dr. Glenn Berntson as a corporate representative on

23 certain topics. While Plaintiffs seek to compel additional testimony on the basis that Dr. Berntson

24 was in many ways unprepared (Dkt. 199), the deposition still proved fruitful. Dr. Berntson

25 confirmed that Google can and does map unauthenticated user data (which would include private

26 browsing information) with authenticated data, including through Google’s

27 (based on Google’s                identifiers and association with “GAIA” account identifiers). See

28 GOOG-BRWN-00026161; Tr. at 210:15-23. This mapping is very important for Google’s bottom
                                                     -4-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 5 of 22




 1 line, allowing cross-device tracking for increased revenues. Tr. at 198:7-11; GOOG-BRWN-

 2 00026161.

 3         Dr. Berntson also confirmed that Google collects

 4

 5            Tr. at 64:12-17.                                                             Tr. at 64:23-

 6 24.                                                           Tr. at 71:5-6.

 7

 8                        Tr. at 72:4-10.

 9                                                              . Tr. at 296:21-297:4

10                                                                         . Plaintiffs have asked for

11 these raw GWS logs for the named Plaintiffs, and for Google to explain what other general data

12 parameters are available to GWS. Google refuses to respond. Moreover and critically, Google

13 would not allow Dr. Berntson to testify about what ESI has been preserved.

14         Google’s Statement:

15         Plaintiffs misrepresent Dr. Berntson’s testimony. First, as Google explained in briefing

16 submitted on July 30, 2021, Dr. Berntson testified repeatedly that the “unauthenticated” data at

17 issue in this case—data Google receives when users who are signed out of their Google Account

18 use their browser in private browsing mode to visit a website that uses Google Analytics or Google

19 Ad Manager—is not mapped to authenticated data, i.e. Google Accounts. See Dkt. 210-4 at 5;

20 Berntson Tr. 203:20–204:1                                                            id. 280:2–5

21

22            ; id. 285:22–286:3

23                           . Second, Dr. Berntson was a knowledgeable and well-prepared witness.

24 See Dkt. 210-4 at 6. Third, Google did not prevent Dr. Berntson from answering any questions. See

25 Berntson Tr. 233:11–12 (“I’m not instructing him not to answer”); id. 233:24–234:1 (“go ahead and

26 ask your questions”). Fourth, as Google has explained to Plaintiffs in written correspondence,

27 Google has already produced GWS log data with x-client-data header values.

28
                                                    -5-                     CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 6 of 22




 1          D. Protective Order

 2          The parties were able to agree on all terms of a protective order, which Magistrate Judge

 3 Susan van Keulen approved on October 15, 2020 with one revision to the provision related to the

 4 right to further relief. Dkt. 81.

 5          E. ESI Protocol

 6          The parties stipulated to an order related to ESI discovery, which Judge van Keulen approved

 7 on October 15, 2020. Dkt. 80.

 8          F. Discovery Updates

 9                  a. Logs

10          Plaintiffs’ Statement:

11          Plaintiffs remain concerned that Google is withholding and destroying logs containing

12 private browsing information collected from Plaintiffs and putative class members, and Plaintiffs

13 continue to seek testimony and other discovery focused on those issues. See Dkt. 199. On July 16,

14 for the first time, Google indicated that it has been withholding discovery on “log sources,”

15 apparently arguing that they are different from “logs,” although both collect data on users. Google

16 refuses to provide basic information about what data parameters it has in logs on those tracked in

17 private mode, and Google refuses to give Plaintiffs their own data from logs from the

18 “unauthenticated” system and Google Analytics. Contrary to Google’s representations, Magistrate

19 Judge van Keulen indicated that she is open to additional briefing on preservation issues, and also

20 ordered Google to testify about its preservation practices generally. Google still refuses to produce

21 a deponent on preservation issues.

22          Google’s Statement:

23          First, Plaintiffs misunderstand the meaning of the term “log source” despite the fact that it

24 is explained in produced documents. A “log source” is a server that writes logs. Plaintiffs are

25 certainly not demanding Google produce its web servers. Rather, Plaintiffs seek the production of

26 logs. Google has produced information about, and from, relevant logs in this case. Second, Plaintiffs

27 attempt to relitigate the log preservation dispute. After extensive briefing, hearings, and court-

28 ordered discovery, Magistrate Judge Susan van Keulen ordered that Google need not suspend its
                                                      -6-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 7 of 22




 1 standard retention periods applicable to data logs. See Calhoun v. Google Dkt. 174. Magistrate Judge

 2 van Keulen already confirmed that her order in Calhoun equally applies in this case. Dkt. 147-1 at

 3 1. Plaintiffs should not be permitted to ignore this court order because they don’t like its holding.

 4 Third, Dr. Berntson was prepared to, and did, provide testimony about “general retention practices

 5 and protocols” of relevant data, about which the Court permitted Plaintiffs to ask. See Dkt. 194-4

 6 55:5–6; Berntson Tr. 362:24–369:9.

 7                 b. Documents

 8          Plaintiffs’ Statement:

 9          Plaintiffs continue to negotiate with Google regarding Google’s production of relevant

10 documents. Google has so far produced a relatively small number of documents, with 21 Google

11 custodians. Some of these documents were produced with errant images (e.g., text cut off from

12 diagrams) or reference materials in hyperlinks that have not been produced. Plaintiffs continue to

13 identify these errant productions through letters to Google, but Google has only responded to one

14 letter and has not provided what it admits was omitted in productions.

15          Plaintiffs recently requested that Google include an additional 30 custodians. On June 18,

16 Google produced documents for 17 custodians. Those documents highlight the importance of

17 custodial documents (and depositions). For example,

18

19                                                         GOOG-BRWN-00409986; GOOG-BRWN-

20 00226901.

21                                                                 GOOG-BRWN-00140297.

22                                                              GOOG-BRWN-00184283,

23                                                                                     GOOG-BRWN-

24 00153850 (emphasis added).

25                                                              GOOG-BRWN-00224755,

26                                                                                     GOOG-BRWN-

27 00140297.

28                                                                    (GOOG-BRWN-00147873),
                                                     -7-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 8 of 22




 1

 2                                                                                      GOOG-BRWN-

 3 00048967. These documents underscore that Plaintiffs’ discovery requests have not been overly

 4 broad, and Plaintiffs’ requests for additional custodial documents (and depositions) are reasonable.

 5          Google’s Statement:

 6          Google has produced more than 77,000 documents in this case, spanning more than 420,000

 7 pages. On June 18, Google substantially completed its production for 17 custodians. Plaintiffs

 8 continue to broaden their requests for the production of documents, including by requesting that

 9 Google produce documents from an additional 30 custodians--but refusing to inform Google

10 whether Plaintiffs will seek documents from additional custodians prior to the August 12 deadline

11 set by the Court for identifying custodians. Google is considering Plaintiffs’ requests for additional

12 custodians. Plaintiffs’ insistence on including out-of-context snippets of some of the documents

13 Google has produced has no relevance to the issue of whether Plaintiffs are entitled to documents

14 from an additional 30 (or more) custodians in this case. To the extent Plaintiffs find that the

15 documents that Google has already produced are relevant to the case, it only indicates that Google

16 has fulfilled its obligation to produce relevant documents. It does not justify Plaintiffs seeking

17 documents from an additional unlimited number of custodians in this case.

18          Plaintiffs have identified a small number of technical issues regarding Google’s document

19 productions, which Google continues to timely investigate. As Magistrate Judge van Keulen has

20 already held, the production of all hyperlinked documents would be unduly burdensome and not

21 proportional to the needs of the case. However, Google has considered and will continue to consider

22 Plaintiffs’ reasonable requests regarding hyperlinked documents, and, as a courtesy, has produced

23 and will continue to produce responsive, non-privileged hyperlinked documents as appropriate.

24                  c. Depositions

25          Plaintiffs’ Statement:

26          Plaintiffs want to take more depositions, but Google is dragging its feet. For example,

27 Google only today provided dates for the 30(b)(6) deposition that Plaintiffs noticed on May 24, and

28 Google’s earliest proposed date is August 27. Plaintiffs also sent Google two deposition notices on
                                                      -8-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
       Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 9 of 22




 1 July 5 and three more on July 9, yet Google has only offered a date for two of them, and not until

 2 August 19 and 31 (after the next discovery hearing). There is no reason for Google’s ongoing

 3 delay. Plaintiffs followed up with Google to explain their concern about timing, and to ask that

 4 Google provide dates for all five deponents in July and August. Google refused. Plaintiffs also

 5 requested that Google agree to increase the number of depositions from 10 to 25, with a good cause

 6 standard for more depositions, but Google has not yet agreed. Plaintiffs are concerned about

 7 meeting the discovery deadline in light of Google’s delay, and anticipate raising these issues at the

 8 August 12 discovery hearing.

 9          Google’s Statement:

10          Google has, is, and will continue to make its witnesses available to Plaintiffs for deposition.

11 Google provided several dates of availability for its Rule 30(b)(6) witness in response to Plaintiffs’

12 May 24 notice. Plaintiffs complain about a witness being made available on August 31, but that

13 witness only became a custodian recently, and the parties have not yet completed negotiating the

14 search terms to be run over his documents. Surely, Plaintiffs would prefer to take a witness’

15 deposition after their documents have been produced. A number of the witnesses Plaintiffs have

16 sought to depose are also joint custodians in both Brown and Calhoun; pursuant to the agreement

17 on coordination of certain discovery being negotiated in these cases, those depositions will have to

18 be coordinated with Plaintiffs in Calhoun as well. Finally, Google will strive to minimize any delays

19 in providing witnesses, but a number of witnesses work and live outside of the United States, and

20 some are based in countries that prohibit pre-trial discovery, thus requiring Google to move the

21 witnesses (some of whom are unvaccinated) to a different country during a pandemic. Google asks

22 for Plaintiffs’ patience and cooperation arranging depositions that require travel during a pandemic.

23                  d. Class Certification

24          Plaintiffs’ Statement:

25          Plaintiffs   continue    to   seek    documents     and    testimony     relevant   to   class

26 certification. Internally, Google employees have acknowledged that

27                  GOOG-BRWN-00204429, and that

28                                                 GOOG-BRWN-00406075. Google employees at the
                                                       -9-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 10 of 22




 1 same time acknowledged that Incognito is                         because

 2                   GOOG-BRWN-00028052.

 3

 4

 5                                 GOOG-BRWN-00062891.

 6          Currently, without disclosure or consent, Google has two types of tracking systems—one

 7 with “authenticated” identifiers, and one with “unauthenticated” identifiers. The only difference is

 8 that Google’s authenticated system keys data to users’ Google accounts, while Google’s

 9 unauthenticated system tracks users by their devices, including with what Google internally calls

10 “twice-baked”     cookie    identifiers    such   as             and                 GOOG-BRWN-

11 00160353.                                                                            GOOG-BRWN-

12 00078290. Google tracks private browsing activity (including Incognito browsing) using these

13                and Google creates a

14                                           Id. Google’s unauthenticated system tracks users even when

15 they are not logged into any Google account or service and are in a private browsing mode.

16

17

18                                              GOOG-BRWN-00047368. Google keeps this tracking

19 system a secret, including by redacting references to it in filings. Yet Google argues that users

20 somehow “consented” to a practice that is too secret for Google to publicly discuss.

21          Pursuant to Magistrate Judge van Keulen’s Order (Dkt. 191), Plaintiffs filed a motion to

22 compel (Dkt. 199) and a joint dispute letter (Dkt. 218). Plaintiffs’ motion requests that Google (1)

23 produce all data linked or mapped to any identifier associated with Plaintiffs or their devices,

24 including authenticated and unauthenticated identifiers; (2) produce a corporate representative to

25 testify about Google’s mapping and tracking across all of Google’s technologies; and (3) provide

26 Plaintiffs’ attorneys and experts, with the assistance of the Special Master, onsite access to a clean

27 room so that Plaintiffs’ attorneys and experts may use internal Google tools, including the Dremel

28
                                                          -10-                 CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 11 of 22




 1 tool, to identify authenticated and unauthenticated data concerning the named Plaintiffs and their

 2 devices. Dkt. 199.

 3          The joint dispute letter concerns Plaintiffs’ request for “[d]ocuments sufficient to identify,

 4 during the Class Period, Chrome web browser communications that did not contain any X-Client

 5 Data header.” Plaintiffs seek this data as the                  for identifying class members, which

 6 is exactly how Google describes the X-Client Data Header. See GOOG-BRWN-00204684

 7

 8                                                                    Google employees recognize that

 9

10                                                                 GOOG-BRWN-00035610. Plaintiffs

11 look forward to litigating this issue before Magistrate Judge van Keulen and with the Special

12 Master.

13          Recently, Google also disclosed that its

14                                    . Google is refusing to identify or produce logs for the        and

15 the related                    although at minimum, such logs and information is relevant to the

16 identification of class members. Google is also refusing to respond to basic discovery requests on

17 what data parameters are available in Google’s logs and sources, and Google refuses to give

18 Plaintiffs their own data in Google’s raw logs and its unauthenticated system.

19          Finally, Google refused to respond to Plaintiffs’ Interrogatory No. 9, which asked Google to

20 “explain why this case should not be certified as a class action.” Google’s refusal is particularly

21 frustrating because Google propounded an analogous interrogatory on Plaintiffs, No. 11, which

22 asked Plaintiffs to “describe with particularly why this case should be certified as a class action.”

23 Plaintiffs provided a substantive response.

24          Google’s Statement:

25          Plaintiffs’ statement above is rife with false and misleading information and takes statements

26 in documents out of context. Google has produced unauthenticated log data keyed to cookie values

27 Plaintiffs provided. But Plaintiffs request “Documents sufficient to identify all alleged class

28 members, including all electronic or physical address information associated with alleged class
                                                     -11-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 12 of 22




 1 members.” (RFP 10.) As Google has explained for months, Google cannot produce this information

 2 because Google does not associate electronic or physical address information with the data at issue;

 3 and the data at issue is not reasonably linkable to individual users. Magistrate Judge van Keulen

 4 ordered Plaintiffs to brief the dispute (P6) regarding “Documents sufficient to identify all alleged

 5 class members.” See Dkt. 191-1 at 3. But Plaintiffs declined and decided to brief only the dispute

 6 regarding data associated with the named Plaintiffs (P3).

 7          Plaintiffs’ incomplete description above of Google’s “unauthenticated” identifiers is

 8 profoundly misleading. Yes, Google uses cookies to personalize advertising and provide analytic

 9 services. That is no secret. Google has public disclosures, including videos, explaining “How

10 Google Uses Cookies.” See https://policies.google.com/technologies/cookies. But, as Google has

11 emphasized since the beginning of this case (see Dkt. 53 at 1) and substantial discovery has

12 confirmed, pre-existing cookies are not shared when a user launches an Incognito session, and

13 cookies placed during an Incognito session are deleted when the session is closed. Therefore, there

14 is no linking of private browsing data across sessions, or to an individual user.

15          Regarding the use of the X-Client-Data Header to identify class members, Magistrate Judge

16 van Keulen ordered Plaintiffs to brief the following question: “What is Plaintiffs’ factual basis to

17 dispute Google’s position that there are multiple reasons why the X-Client Data field may be empty

18 and therefore the empty field does not necessarily identify class members?” Dkt. 191-5. Plaintiffs

19 failed to identify any such factual basis in response. In fact, as Dr. Berntson testified,

20

21

22                                                                                                      .

23 Berntson Tr. 389:11–18; id. 375:5–24; Dkt. 218 at 8. Therefore, the absence of the X-Client-Data

24 Header is not a reliable means to identify purported class members.

25          With respect to Interrogatory No. 9, Plaintiffs seek to shift their burden of demonstrating

26 why their putative class should be certified to Google, and demand that Google provide an

27 explanation of why the class should not be certified. This request comes more than six months before

28 the parties are scheduled to brief class certification, before plaintiffs have adequately responded to
                                                      -12-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 13 of 22




 1 Google’s discovery requests, before Google has deposed a single plaintiff, and before the parties

 2 have engaged in any class certification expert discovery. Rule 23 does not require or contemplate

 3 that the defendant in a putative class action must provide the plaintiff all conceivable reasons why

 4 the class should not be certified prior to the defendant submitting its opposition to plaintiff’s class

 5 certification motion. Certainly, Google should not be required to do so at this early juncture.

 6                 e. Source Code

 7          Plaintiffs’ Statement:

 8          Plaintiffs also requested access to non-public Google source code. The parties exchanged

 9 letters and met and conferred about Plaintiffs’ requests. Plaintiffs’ current proposal is that Google

10 make available for inspection the source code relevant to Google’s mapping of logged-out browsing

11 activity with device and publisher identifiers, including source code showing how Google tracks

12 users across websites and devices for advertisement conversions. In addition, based on recent

13 admissions, Plaintiffs also believe that Google should produce source code relating to its            and

14 Chrome tracking systems, which track Incognito usage.

15          Source code inspection is critical to obtaining a detailed and exhaustive understanding of

16 how these functionalities are implemented and operate, including particular design choices made by

17 software engineers that may not show up in documents. Plaintiffs also note that they have requested

18 clean room access to Google’s systems so that some of these questions can be more directly

19 addressed; Google flatly refused. If necessary, Plaintiffs will raise these issues in the next joint

20 discovery submission on August 2.

21          Google’s Statement:

22          This issue is not ripe yet. In fact, Plaintiffs’ source code ask is a moving target that makes it

23 very difficult for Google to respond to meaningfully. What Plaintiffs refer to as their “current

24 proposal” above was made for the first time in this CMC statement. And it is now its third proposal

25 in less than three months. Plaintiffs’ ever-changing source code requests belies their relevance or

26 necessity.

27          It is established that a party must justify a request for non-public source code by establishing

28 that the source code is both relevant and necessary in a litigation. See, e.g., In re Apple and AT&T
                                                       -13-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 14 of 22




 1 Antitrust Litig., 2010 WL 1240295, at *2, *3 (N.D. Cal. Mar. 26, 2010) (rejecting plaintiffs’ request

 2 for source code discovery because “Plaintiffs only speculate that the . . . source code may be

 3 relevant” and therefore “have not met their burden and have not established that the . . . source code

 4 sought is relevant and necessary”) (emphasis added); see also 3rd Eye Surveillance, LLC v. United

 5 States, 143 Fed. Cl. 103, 111-12 (2019) (denying a motion to compel source code after finding that

 6 plaintiffs have neither “demonstrated with any specificity that they require access to defendants’

 7 source code” nor “properly explained why existing discovery, such as manuals, technical

 8 documents, and other non-source code information, is insufficient for them” to support their

 9 allegations); Campbell v. Facebook Inc., 2016 WL 7888026, at *2 (N.D. Cal. Oct. 4, 2016) (denying

10 plaintiffs’ motion to compel inspection of Facebook’s “highly proprietary source code,” finding it

11 “unreasonable and disproportionate in light of the narrow issues . . . in the case”); Abarca Health,

12 LLC v. PharmPix Corp., 806 F. Supp. 2d 483, 491 (D.P.R. 2011) (denying request for production

13 of source code after determining that the source code’s relevance was “questionable” and “even if

14 relevant, compelling disclosure of the [s]ource [c]ode . . . would be unnecessary and would merely

15 burden defendants without commensurate benefit”); Viacom Int’l Inc. v. Youtube Inc., 253 F.R.D.

16 256, 260-61 (S.D.N.Y. 2008) (finding that “speculative” reasons for inspecting confidential source

17 code, i.e., an “undisputed trade secret,” that was the product of “50,000 man hours of engineering

18 time and millions of dollars of research and development costs” was insufficient).

19           Plaintiffs have not come close. Plaintiffs claim that “[s]ource code inspection is critical to

20 obtaining a detailed and exhaustive understanding of how these functionalities are implemented

21 and operate, including particular design choices made by software engineers that may not show up

22 in documents.” Despite the broad ask, Google has already produced public source code, documents,

23 and testimony that provide the understanding Plaintiffs seek. Plaintiffs have failed to identify any

24 missing information in what Google has produced that would necessitate the burden of producing

25 source code. Indeed, Plaintiffs’ own position statements above in Sections VIII(C) and VIII(F)(d)

26 confirm their own belief that they have received responsive information to their proposal here

27 through at least Google’s documents and deposition testimony. Plaintiffs have failed to show why

28 all of this discovery is insufficient thus far to show the requested functionality.
                                                      -14-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 15 of 22




 1          It is true that Plaintiffs have requested clean room access but the purported basis for their

 2 request has nothing to do with source code. Plaintiffs’ clean room access request is being separately

 3 briefed and it relates to their request that “Plaintiffs’ attorneys and experts may use internal Google

 4 tools, including the Dremel tool, to identify authenticated and unauthenticated data concerning the

 5 named Plaintiffs and their devices.” Plaintiffs’ request for carte blanche access to Google’s internal

 6 logs, databases, and tools is similarly unjustified, but is in any event being briefed separately.

 7          Google will provide its response to Plaintiffs’ most recent source code letter and their most

 8 “current” proposal in this Statement and is willing to continue to meet and confer with Plaintiffs on

 9 this issue.

10                  f. Cross-Use

11          Plaintiffs’ Statement:

12          Magistrate Judge van Keulen ordered the parties to negotiate a protocol that would permit

13 the “cross-use” of documents between this matter and the related Calhoun matter, and Plaintiffs

14 continue to negotiate that protocol with Google. If the parties are unable to reach an agreement,

15 they will submit competing proposed orders on August 2.

16          Google’s Statement:

17          The parties have agreed in principle to cross-use of certain non-custodial documents and

18 documents of those individuals who are custodians in both cases, as well as to conduct joint

19 depositions for these individuals who are overlapping custodians. The parties continue to meet and

20 confer regarding the details so that they can finalize the proposed stipulation and order, and will

21 provide an update in the August 2, 2021 joint submission.

22                  g. Expert Discovery

23          Plaintiffs’ Statement:

24          Plaintiffs continue to seek documents and testimony relevant for purposes of expert analysis

25 and opinions, including regarding damages. Google recently approved access to Google-produced

26 documents and data for two experts engaged by Plaintiffs who will focus on damages. Discovery

27 to date already supports Plaintiffs’ allegations that Google profits from its collection and use of

28 private browsing data, and Plaintiffs will seek more discovery into these profits for purposes of
                                                      -15-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
        Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 16 of 22




 1 establishing their damages. For example, recently produced internal Google documents show that

 2                                            . See, e.g., GOOG-BRWN-00169228 (email explaining that

 3 the Chrome team was                                                                               After the

 4 filing of this lawsuit, Google added a third-party cookie blocking tool to the Incognito Splash

 5 Screen,                                                            . GOOG-BRWN-00247512. Facing

 6 increasing pressure to keep up with competing browsers that actually respect users’ privacy,

 7

 8                                                                                                    GOOG-

 9 BRWN-00173283; GOOG-BRWN-00181841. Accordingly,

10

11                  GOOG-BRWN-00181904. While the new Incognito screen includes a switch to

12 “block” third-party cookies, Plaintiffs believe Google has merely relabeled some Google tracking

13 technologies to “first party,” including cookies and the

14                                                                               . The upshot is that the new

15 Incognito Splash Screen is no less misleading than Google’s prior version, with Google continuing

16 to impermissibly intercept and profit from Plaintiffs’ private browsing.

17           Google’s Statement:

18           It is unclear what issue, if any, Plaintiffs are trying to identify or raise above with respect to

19 expert discovery. Nowhere do Plaintiffs argue that Google’s production of documents related to

20 damages are insufficient; their position statement above shows, to the contrary, that Google has been

21 producing relevant documents. Plaintiffs’ attempt to preview the damages position for the Court by

22 submitting a mini-brief through the Joint Case Management Statement is improper and

23 unnecessary.

24           Google will continue to produce responsive, non-privileged documents as discovery

25 progresses.

26 //

27 //

28
                                                        -16-                       CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 17 of 22




 1                  h. Google’s Affirmative Defenses

 2          Plaintiffs’ Statement:

 3          Google has not yet filed its Answer to the Second Amended Complaint, not even for counts

 4 One through Five (which Google did not move to dismiss). The hearing on Google’s motion to

 5 dismiss Counts Six and Seven will be on September 30. Because the close of fact discovery is on

 6 November 2, Plaintiffs are concerned that they will not have enough time to take discovery on any

 7 affirmative defenses that Google plans to assert. Plaintiffs therefore asked Google to inform

 8 Plaintiffs of any affirmative defenses it plans to assert, so that Plaintiffs may begin seeking that

 9 discovery. Google has not yet responded.

10          Google’s Statement:

11          The Court granted Plaintiffs’ request to seek leave to file a Second Amended Complaint, the

12 stipulated motion to dismiss briefing schedule and timing of Google’s answer (Dkt. 138), and

13 Plaintiffs’ request to extend the deadline to file its opposition to the motion to dismiss by two weeks

14 (Dkt. 175). Google intends to assert its affirmative defenses at the appropriate time when the

15 response is due in accordance with Federal Rules of Civil Procedure and the Court’s order in Dkt.

16 138.

17                  i. Dispute D3 (Google RFP No. 2 re: Plaintiffs’ Chrome Device settings)

18          Google’s Statement:

19          In the May 26, 2021 joint submission to the Court, Plaintiffs agreed to “inform Google by

20 June 1, 2021, whether they will produce Chrome Device Settings.” Dkt. 177 at 33. Plaintiffs failed

21 to do so. Despite follow-up, Plaintiffs still have not indicated whether they will produce the

22 settings. Google plans to bring Plaintiffs’ failure to provide an answer to the attention of the

23 Magistrate Judge.

24          Plaintiffs’ Statement:

25          Plaintiffs met and conferred with Google on the scope of RFP No. 2 on April 2, at which

26 point Google agreed that any dispute under RFP No. 2 had been resolved. Weeks later, Google

27 raised what is now Dispute D3, requesting access to Plaintiffs’ Chrome settings. Plaintiffs have

28 since conferred with Google numerous times, confirmed that the default Chrome settings have not
                                                      -17-                     CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 18 of 22




 1 been changed, and requested that Google provide the relevance of this onerous request. Google has

 2 not provided a basis, and Google’s request does not include any information related to Plaintiffs’

 3 private browsing activity, as there is no “Incognito” menu or setting in Chrome.

 4           Plaintiffs are concerned that Google’s request encompasses highly sensitive and irrelevant

 5 data and may also be an end-run around Magistrate Judge van Keulen’s prior rulings. If Google still

 6 insists on this intrusive discovery, Plaintiffs anticipate raising these issues in the August 2 discovery

 7 filing.

 8 IX.       SETTLEMENT AND ADR

 9           No settlement discussions have taken place. Pursuant to ADR Local Rule 3-5 and Civil

10 Local Rule 16-8, on August 19, 2020, the parties met and conferred regarding the available dispute

11 resolution options and filed their respective ADR Certifications. The parties do not believe that

12 ADR is appropriate at this time.

13 X.        PROPOSED CASE SCHEDULE

14           On May 20, the Court granted the parties’ joint request to extend the case deadlines. Dkt.

15 171.

16

17 DATED: July 21, 2021                         QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
18

19
                                                By   /s/ Andrew H. Schapiro
20                                                   Andrew H. Schapiro (admitted pro hac vice)
                                                     andrewschapiro@quinnemanuel.com
21                                                   191 N. Wacker Drive, Suite 2700
                                                     Chicago, IL 60606
22                                                   Tel: (312) 705-7400
                                                     Fax: (312) 705-7401
23
                                                     Stephen A. Broome (CA Bar No. 314605)
24                                                   stephenbroome@quinnemanuel.com
                                                     Viola Trebicka (CA Bar No. 269526)
25                                                   violatrebicka@quinnemanuel.com
                                                     865 S. Figueroa Street, 10th Floor
26                                                   Los Angeles, CA 90017
                                                     Telephone: (213) 443-3000
27                                                   Facsimile: (213) 443-3100
28                                                   Diane M. Doolittle (CA Bar No. 142046)
                                                       -18-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 19 of 22




 1                                       dianedoolittle@quinnemanuel.com
                                         555 Twin Dolphin Drive, 5th Floor
 2                                       Redwood Shores, CA 94065
                                         Telephone: (650) 801-5000
 3                                       Facsimile: (650) 801-5100

 4                                       Josef Ansorge (admitted pro hac vice)
                                         josefansorge@quinnemanuel.com
 5                                       Carl Spilly (admitted pro hac vice)
                                         carlspilly@quinnemauel.com
 6                                       carlspilly@quinnemanuel.com
                                         1300 I. Street, N.W., Suite 900
 7                                       Washington, D.C. 20005
                                         Telephone: 202-538-8000
 8                                       Facsimile: 202-538-8100

 9                                       Jomaire A. Crawford (admitted pro hac vice)
                                         jomairecrawford@quinnemanuel.com
10                                       51 Madison Avenue, 22nd Floor
                                         New York, NY 10010
11                                       Telephone: (212) 849-7000
                                         Facsimile: (212) 849-7100
12
                                         Jonathan Tse (CA Bar No. 305468)
13                                       jonathantse@quinnemanuel.com
                                         50 California Street, 22nd Floor
14                                       San Francisco, CA 94111
                                         Telephone: (415) 875-6600
15                                       Facsimile: (415) 875-6700

16                                       Attorneys for Defendant
                                         Google LLC
17

18

19

20

21

22

23

24

25

26

27

28
                                          -19-                     CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
                          Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 20 of 22




                  1 DATED: July 21, 2021                          SUSMAN GODFREY L.L.P.

                  2

                  3                                               By   /s/ Amanda Bonn

                  4                                                    Amanda Bonn (CA Bar No. 270891)
                                                                       abonn@susmangodfrey.com
                  5                                                    SUSMAN GODFREY L.L.P.
                                                                       1900 Avenue of the Stars, Suite 1400
                  6
                                                                       Los Angeles, CA 90067
                  7                                                    Telephone: (310) 789-3100

                  8                                                    Mark C. Mao (CA Bar No. 236165)
                                                                       mmao@bsfllp.com
                  9                                                    Sean Phillips Rodriguez (CA Bar No. 262437)
                                                                       srodriguez@bsfllp.com
                10                                                     Beko Rebitz-Richardson (CA Bar No. 238027)
                                                                       brichardson@bsfllp.com
                11
                                                                       Alexander Justin Konik (CA Bar No. 299291)
                12                                                     akonik@bsfllp.com
                                                                       BOIES SCHILLER FLEXNER LLP
                13                                                     44 Montgomery Street, 41st Floor
                                                                       San Francisco, CA 94104
                14                                                     Telephone: (415) 293 6858
                15                                                     Facsimile (415) 999 9695

                16                                                     James W. Lee (pro hac vice)
                                                                       jlee@bsfllp.com
                17                                                     Rossana Baeza
                                                                       rbaeza@bsfllp.com
                18                                                     BOIES SCHILLER FLEXNER LLP
                                                                       100 SE 2nd Street, Suite 2800
                19                                                     Miami, FL 33130
                                                                       Telephone: (305) 539-8400
                20                                                     Facsimile: (305) 539-1304

                21                                                     William Christopher Carmody (pro hac vice)
                                                                       bcarmody@susmangodfrey.com
                22                                                     Shawn J. Rabin (pro hac vice)
                                                                       srabin@susmangodfrey.com
                23                                                     Steven Shepard (pro hac vice)
                                                                       sshepard@susmangodfrey.com
                24                                                     Alexander P. Frawley (pro hac vice)
                25                                                     afrawley@susmangodfrey.com
                                                                       SUSMAN GODFREY L.L.P.
                26                                                     1301 Avenue of the Americas, 32nd Floor
                                                                       New York, NY 10019
                27                                                     Telephone: (212) 336-8330
                28
                                                                        -20-                    CASE NO. 5:20-cv-03664-LHK
01980-00178/12860298.1   JOINT CASE MANAGEMENT STATEMENT
                         Error! Unknown document property name.
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 21 of 22




 1

 2                                       John A. Yanchunis (pro hac vice)
                                         jyanchunis@forthepeople.com
 3
                                         Ryan J. McGee (pro hac vice)
 4                                       rmcgee@forthepeople.com
                                         Michael F. Ram (pro hac vice)
 5                                       mram@forthepeople.com
                                         Ra O. Amen (pro hac vice)
 6                                       ramen@forthepeople.com
                                         MORGAN & MORGAN, P.A.
 7
                                         201 N Franklin Street, 7th Floor
 8                                       Tampa, FL 33602
                                         Telephone: (813) 223-5505
 9                                       Facsimile: (813) 222-4736
10                                       Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -21-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
      Case 5:20-cv-03664-LHK Document 224 Filed 07/21/21 Page 22 of 22




 1                                          ATTESTATION

 2         I, Andrew H. Schapiro, hereby attest, pursuant to N.D. Cal. Civil L.R. 5-1, that the

 3 concurrence to the filing of this document has been obtained from each signatory hereto.

 4

 5
     DATED: July 21, 2021                                  By:   /s/ Andrew H. Schapiro
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -22-                      CASE NO. 5:20-cv-03664-LHK
     JOINT CASE MANAGEMENT STATEMENT
